Citation Nr: 1740312	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for gastroesophageal reflux disease (GERD), rated as Crohn's disease, status post terminal ileal resection and end-to-end ileotransverse colostomy (Crohn's Disease), with GERD, to include whether a separate compensable rating is appropriate for GERD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and B.K. 




ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In June 2016, the Veteran and B.K. provided testimony before the undersigned Veterans Law Judge.  The Veteran submitted additional evidence, along with a waiver of Agency of Original Jurisdiction (AOJ), both at the hearing and subsequent to the hearing.  

The Board remanded this matter in September 2016 with orders to: obtain outstanding VA treatment records; provide the Veteran an opportunity to submit private treatment records and lay statements; provide new VA examinations for Crohn's disease and GERD; and readjudicate the appeal considering the Veteran's request for a separate rating for his GERD.  VA treatment records through June 2016, as well as more recent private records provided by the Veteran are now of record.  VA examinations for Crohn's Disease, GERD, and intestinal issues were provided in October 2016.  A March 2017 supplemental statement of the case (SSOC) addressed the Veteran's request for a separate rating for GERD.  The Board finds substantial compliance with the September 2016 remand order.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appellate period the Veteran's GERD caused symptoms including Barret's Esophagus, chronic reflux esophagitis, dysphagia (difficulty swallowing), pyrosis (heartburn), alternating regurgitation and dry heaving, nausea, and shoulder and chest pain. 

2.  During the appellate period the Veteran's Crohn's Disease caused symptoms including: pernicious anemia with chronic vitamin B-12 malabsorption; post-surgical abdominal adhesions; abdominal pain; diarrhea alternating with constipation; bowel disturbances with abdominal distress, gas, bloating, cramps, and occasional chest pain.

3.  The Veteran's overall predominant symptoms involve both abdominal pain and bowel disturbance. 

CONCLUSIONS OF LAW

1.  A separate evaluation for GERD is denied as a matter of law.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.113 (2016).

2.  The criteria for a disability rating of 30 percent, but not higher, for Crohn's Disease with GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.114 (2016); Diagnostic code (DC) 7319.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran is seeking a disability rating for GERD separate from his disability rating for Crohn's Disease.  The Veteran is also seeking an increased rating for Crohn's Disease with GERD in excess of 20 percent.  The Veteran has asked the Board to consider the following diagnostic codes in evaluating his claim for an increased rating: 7301 (Peritoneum, Adhesions of), 7308 (Postgastrectomy syndromes), 7319 (Irritable Colon Syndrome), 7323 (Colitis, ulcerative), 7328 (Intestine, small, resection of), 7329 (Intestine, large, resection of), and 7346 (Hernia, hiatal).

I.  Law

Disability ratings are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is prohibited when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  The Court of Veterans Appeals (CAVC) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."   Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in §4.14.  38 C.F.R. § 4.113.  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Id.

For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2016).  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.

Ratings for adhesions of the peritoneum will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114, DC 7301.

A 20 percent rating for postgastrectomy syndromes requires evidence of infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  38 C.F.R. § 4.114, DC 7308.  A 40 percent rating requires less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  Id.

A 0 percent rating for irritable colon syndrome requires evidence of disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating requires evidence of frequent episodes of bowel disturbance with abdominal distress; a 30 percent rating requires diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.

A 10 percent rating for ulcerative colitis requires evidence of moderate symptoms with infrequent exacerbations; a 30 percent rating requires evidence of moderately severe symptoms with frequent exacerbations; a 60 percent rating requires evidence of severe symptoms with numerous attacks a year and malnutrition with the health only fair during remissions.  38 C.F.R. § 4.114, DC 7323.

A 20 percent rating for resection of the small intestine requires evidence of diarrhea, anemia, and the inability to gain weight; a 40 percent rating requires the 20 percent criteria with definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  38 C.F.R. § 4.114, DC 7328.
A 20 percent rating for resection of the large intestine requires evidence of moderate symptoms; a 40 percent rating requires evidence of severe symptoms, objectively supported by examination findings.  38 C.F.R. § 4.114, DC 7329.

A 10 percent rating for hiatal hernia requires evidence of two or more of the symptoms for the 30 percent evaluation of less severity; a 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating requires 38 C.F.R. § 4.114, DC 7346.

Descriptive words such as "mild," "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

II. Evidence

The Veteran has been service-connected for Crohn's Disease, originally granted as "regional ileitis, inactive, status post-small bowel resection with transverse iliocolostomy and decreased vitamin B-12 absorption," since October 1967.  His current disability rating of 20 percent has been constant since August 1970.  In an August 2012 rating decision, the RO granted service connection for GERD and recharacterized the service-connected condition to Crohn's Disease with GERD.

In June 2011, the Veteran underwent a Nissen fundoplication with hiatal hernia repair to help treat his GERD. 

An August 2012 VA examiner reviewed the Veteran's claims file and examined the Veteran to diagnose and evaluate the Veteran's GERD.  This examiner noted symptoms including dysphagia, pyrosis, regurgitation, and nausea.  A February 2012 biopsy was noted to have diagnosed Barrett's Esophagus and chronic reflux esophagitis.

At a May 2015 physical examination the Veteran denied: recent flare ups; abdominal pain or discomfort; change in bowel habits; bloody or loose stools; rectal irritation; unintended weight loss; fatigue; dysphagia; nausea; vomiting; heartburn; and new muscle or joint pain.  Pernicious anemia due to Crohn's Disease was noted, as well as treatment with B-12 injections.  

At a March 2016 physical the Veteran complained of a gassy and painful abdomen.  The treating doctor was unable to determine a cause of these symptoms and ordered the Veteran to restart Miralax, which he had discontinued on his own.
At a May 2016 physical examination the Veteran denied: change in bowel habits; blood in stool; nausea; vomiting; melena; hematochezia; unintended weight loss; fatigue; dysphagia; heartburn; and new muscle or joint pain.  He mentioned diarrhea and constipation.  Pernicious anemia due to Crohn's Disease was noted, as well as treatment with B-12 injections.  The Veteran mentioned a recent colonoscopy had revealed a polyp which was biopsied and a new colonoscopy was scheduled for June 2016.

An October 2016 VA examination evaluated effects of the Veteran's colon cancer, which is not currently service-connected.  Postoperative constipation was noted and treated with fiber.  Presurgery abdominal pain was noted from early 2016.  Postsurgery abdominal pain was noted but the severity and treatment were not discussed.  No episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition were noted.  There was no weight loss from the Veteran's intestinal condition, and no malnutrition was observed.  The Veteran's weight had dropped from 186 pounds presurgery to 178 pounds postsurgery, a loss of approximately four percent of his bodyweight.  This loss had not been constant for three months and there was no indication the Veteran could not gain it back.  The examiner opined that the colon cancer was less likely than not related to the Veteran's Crohn's Disease with GERD.  Although the examiner acknowledged that Crohn's Disease is a risk factor for colon cancer, the explained that the two are independent and cancer usually develops near the inflammation point of the Crohn's Disease.  They further explained that the location of the cancer in the sigmoid colon was far removed from the area of inflammation caused by small bowel Crohn's, and therefore was less likely than not related to the Crohn's Disease.  The Veteran was denied service connection for colon cancer in an October 2016 rating decision.  

A November 2016 VA examiner reviewed the Veteran's claims file and examined the Veteran to evaluate the severity of his Crohn's Disease.  The Veteran reported stomach pain "once in a while," diarrhea once per week, and episodes of bowel disturbance with abdominal distress.  This examiner seemed to assume that the Veteran's colon cancer was related to his service-connected Crohn's Disease and did not differentiate between symptoms of the Crohn's Disease and symptoms post-cancer surgery.  

A November 2016 VA examiner reviewed the Veteran's claims file and examined the Veteran to evaluate the severity of his GERD.  The examiner confirmed a diagnosis of GERD and noted pyrosis, but no esophageal stricture, spasm or diverticula.  Barrett's esophagus and a history of Nissen fundoplication were noted.

The Veteran testified with the help of a representative in June 2016.  He mentioned symptoms including chronic diarrhea, sometimes alternating with constipation, anemia which requires monthly vitamin B-12 shots, reflux, daily pyrosis with regurgitation and daily pain in his shoulder and chest.  He mentioned that since his June 2011 Nissen fundoplication with hiatal hernia repair he has had reduced GERD symptoms but is now unable to vomit and must take medication to avoid "dry heaves."  He has also submitted several statements over the course of his appeal outlining his belief that his GERD and Crohn's Disease should either be rated separately or increased together as they affect different areas of his digestive system. 
  
III.  Analysis

Separate Ratings

The Veteran has requested a disability rating for GERD separate from his rating for Crohn's Disease because it is a separately diagnosed condition that affects a different portion of his digestive system.  While the Board acknowledges that these are separate conditions, with distinct symptoms, a separate rating for GERD must denied as a matter of law.  Sabonis v. Brown, 6 Vet. App.426 (1996) (where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  

The controlling regulation makes clear that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability picture. 38 C.F.R. §  4.114. 

GERD is evaluated under DC 7346 and Crohn's Disease is evaluated under DC 7323.  The remaining codes to which the Veteran's representative has suggested are included in the regulation above:  7301 (Peritoneum, Adhesions of), 7308 (Postgastrectomy syndromes), 7319 (Irritable Colon Syndrome), 7328 (Intestine, small, resection of), and 7329 (Intestine, large, resection of).  Becaue all applicable codes are included in the regulation disallowing separate ratings, a separate rating for GERD is not permitted and will not be issued. 

Increased Rating

The Veteran has asked the Board to consider the following diagnostic codes in evaluating his claim for a disability rating in excess of 20 percent for his Crohn's Disease with GERD: 7301 (Peritoneum, Adhesions of), 7308 (Postgastrectomy syndromes), 7319 (Irritable Colon Syndrome), 7323 (Colitis, ulcerative), 7328 (Intestine, small, resection of), 7329 (Intestine, large, resection of), and 7346 (Hernia, hiatal).

Diagnostic Code 7319

The Veteran has not been specifically diagnosed with irritable colon syndrome.   The Board will nonetheless compare the Veteran's symptoms to the rating criteria to determine the diagnostic code most reflective of his current disability picture.  See 38 C.F.R. § 4.114.  The Veteran's medical records and VA examinations consistently show the presence of bowel disturbances, including diarrhea, constipation, and abdominal pain, with varying frequencies.  

The record is not entirely clear as to how much of the pain may have been caused by the Veteran's non-service-connected cancer.  The Board notes that at least some abdominal pain caused by Crohn's Disease was noted in 2007, predating the 2016 cancer diagnosis by several years.  The Board will resolve any doubt on this issue in the Veteran's favor and consider the reported abdominal pain to be caused by Crohn's Disease.  

The Veteran's abdominal distress has been described as occurring "not all the time," without a specific frequency provided.  Diarrhea was noted to occur weekly and last for about two days.  Constipation was noted in several records and was described at the June 2016 hearing as alternating with the diarrhea.  A rating of 30 percent for DC 7319 requires alternating diarrhea and constipation with more or less constant abdominal distress.  DC 7319.  The record does not support a conclusion that the Veteran's abdominal distress has been near constant.  However, it is appropriate to consider the severity of the overall disability when evaluating co-occurring disabilities of the digestive system for possible increase in severity and rating.  See 38 C.F.R. § 4.114.  During the appellate period the Veteran has experienced pernicious anemia with vitamin B12 malabsorption, dysphagia, nausea, pyrosis with regurgitation, gassiness, and chest and arm pain.  While the nausea seems to be well treated with medication and the Veteran has denied recent dysphagia, he has consistently complained of daily pyrosis, gassiness, and chest and arm pain.  The Board finds that considering totality of the circumstances and the Veteran's overall disability picture, these other constantly occurring symptoms of the upper and lower digestive tract, combined with his occasional abdominal pain, are sufficient to substitute for the near constant abdominal distress requirement of the 30 percent rating criteria.  The Board therefore finds that a 30 percent rating under DC 7319 is warranted.  This is the highest rating available under this DC. 

Diagnostic Codes 7301, 7308, 7323, 7328, 7329, and 7346

The record shows a history of operative process and the presence of occasional pain.  However, there is no evidence showing disturbance of motility, actual partial obstruction, or reflex disturbances.  A rating for adhesions of the peritoneum is therefore not warranted.  38 C.F.R. § 4.114, DC 7301.

The record reflects episodes of occasional epigastric distress in the form of pyrosis, gas, and abdominal and chest pain.  The record also reflects diarrhea as often as weekly and lasting for two days at a time.  There is no evidence connecting circulatory symptoms to the Veteran's service-connected conditions.  Although the Veteran has recently lost weight, the evidence only shows a loss of four percent of his weight and does not note how long it was sustained.  Even minor weight loss for rating purposes requires evidence of at least ten percent loss of baseline weight sustained for three months.  38 C.F.R. § 4.112.  The Veteran has also consistently denied any unintended weight loss.  Without evidence of weight loss, a higher 40 percent rating is not warranted.  DC 7308.  To the extent that the Veteran's symptoms of epigastric distress can be considered continuous, the Board has already considered them in the rating under DC 7319.  The Board cannot also rate them here without violating restrictions on pyramiding.  See 38 C.F.R. §§ 4.14, 4.114.

Ulcerative colitis is rated based on the frequency, as well as the severity, of the Veteran's symptoms.  DC 7323.  The only rating higher than the 30 percent assigned under DC 7319 is a 60 percent rating, which requires evidence of severe symptoms with numerous attacks a year and malnutrition with the health only fair during remissions.  The Veteran does have pernicious anemia, which is a health concern.  However, the evidence does not show that he is malnourished or that his health is only fair in periods of remission.  Therefore, the higher rating is not warranted under this code.

The higher rating of 40 percent under DC 7328 requires evidence of diarrhea, anemia, and the inability to gain weight, as well as definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  As noted above, the Veteran has repeatedly denied unintentional weight loss.  His only recorded weight loss was approximately four percent of his baseline weight and there was no indication that he could not gain that weight back if he so desired.  Without evidence of definite weight loss, a higher rating of 40 percent for DC 7328 is not warranted.  

DC 7329 is rated based on the overall severity of symptomatology associated with resection of the large intestine and does not give specific symptoms to contemplate.  Where the Veteran's symptoms are abdominal pain and bowel distress, which are specifically contemplated by DC 7319, the Board finds it inappropriate to rate the disability on the more general rating criteria. 

Finally, GERD would be appropriately rated as hiatal hernia under DC 7346.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  The Board finds that the Veteran has experienced epigastric distress with dysphagia, pyrosis, and alternating regurgitation and dry heaves, accompanied by substernal or arm or shoulder pain.  However, as discussed above, there has been no material weight loss; his anemia has been attributed to Crohn's; and there has been no blood in his stool.  A 60 percent rating is therefore not warranted under DC 7346.  

Extraschedular Consideration

The Board finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If any step is not met then referral is not warranted and no further analysis is required.

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria considered reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Where the schedular criteria are adequate, no referral is required.  

The Veteran asserts that his combined upper and lower GI tract symptoms present a disability picture which renders the schedular rating criteria inadequate.  In support of this the Veteran's representative directs the Board's attention to the Veteran's chronic anemia with vitamin B-12 malabsorption, extensive abdominal adhesions, lower abdominal pain, definite interference with absorption and nutrition, nausea, gas, bloating, reflux, diagnosed Barrett's esophagus, and history of Nissen fundoplication.  

There is no evidence of malnutrition or interference with nutrition or absorption outside of the noted vitamin B-12 malabsorption, which was explicitly considered in granting the Veteran an increased rating under DC 7319.  The Veteran's abdominal pain, nausea, gas, and reflux were all explicitly considered in granting that increased rating.  While they did not justify a higher rating, the Veteran's abdominal adhesions were explicitly considered under DC 7301.  

The Veteran's Nissen Fundoplication was performed in June 2011, before the period on appeal.  The only potentially negative effect of this procedure continuing through the period on appeal is that the Veteran claims he can no longer vomit.  He stated that he takes pills that help control any nausea and at worst he may get dry heaves.  Nausea itself was explicitly contemplated by DC 7301.  To the extent that not dry heaving instead of vomiting can be considered a symptom, it was contemplated in the criteria for 7319, insofar as the Veteran's GERD considered alternating regurgitation and dry-heaving, and the code is considering the overall severity of the Veteran's combined symptoms.  

The representative asserted in June 2016 that the Veteran's abdominal adhesions were responsible for his then-upcoming open sigmoid colon resection with colorectal anastomosis to treat the Veteran's colon cancer.  They directed the Board's attention to medical literature showing Crohn's Disease as a risk factor for colon cancer.  Since this assertion, the Veteran's October 2016 VA examiner determined that despite Crohn's Disease being a risk factor for colon cancer, the locations of the two independent diseases were far removed from each other, indicating it was less likely than not that the two were related.  The Veteran submitted medical records from his surgery but they do not address or refute the VA examiner's explanation, they merely describe the surgery itself.  The Board finds that the October 2016 VA examiner properly considered evidence beneficial to the Veteran, specifically the medical literature stating that Crohn's Disease is a risk factor for colon cancer, and provided sufficient reasons and bases for rejecting that evidence.  As the Board finds that the colon cancer and related surgery were not caused or aggravated by his service-connected Crohn's Disease with GERD, they are not relevant to the Board's schedular analysis.

This leaves only Barrett's esophagus, a condition diagnosed but not otherwise discussed in the medical documentation.  There is no evidence of it causing any independent symptoms not otherwise addressed in the above discussion of diagnostic codes, nor has the Veteran asserted that this is the case.  There is no evidence that the Veteran's Barrett's esophagus caused any symptom that would raise his level of disability above the slight or mild level considered in any applicable criteria.  The Board is therefore satisfied that effects of the Veteran's Barrett's Esophagus have been appropriately contemplated.

The Board therefore finds that the Veteran's symptoms are fully contemplated by the applicable rating criteria.  Contrary to the Veteran's assertion that the nature of his combined upper and lower GI tract symptoms present a disability picture outside of the schedular criteria, the effect of 38 C.F.R. § 4.114 is to allow a wide range of symptoms to be considered together and used to justify an appropriate rating based on the totality of the Veteran's disability picture.  There are no symptoms that remain unconsidered, and there is no evidence that the Veteran's Crohn's Disease with GERD has either interfered with his employability or required hospitalization during the appellate period.  Thus, referral for consideration of an extraschedular rating is not warranted in this case.  38 C.F.R. § 3.321 (b)(1).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a separate compensable rating for GERD is denied.

An initial increased rating of 30 percent, but not higher, for GERD, rated as Crohn's disease, status post terminal ileal resection and end-to-end ileotransverse colostomy, with GERD, is granted, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


